Citation Nr: 1648243	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-07 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1976.  He also had 7 years, 8 months, and 7 days of prior active service.  He died in September 2012 prior to the promulgation of a decision in this appeal.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied service connection for bilateral hearing loss and tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2009 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a timely notice of disagreement with the December 2009 decision in April 2010, a statement of the case was issued in March 2012, and the Veteran submitted a substantive appeal (VA Form 9) later in March 2012.  The Veteran died in September 2012 prior to the Board's issuance of a decision on his appeal.  

In a March 2016 letter, the AOJ notified the appellant that she met the basic eligibility for substitution as the Veteran's surviving spouse and that she was substituted as the claimant in the Veteran's "appeal for entitlement to service connection for [posttraumatic stress disorder]."  This letter was returned as undeliverable.  

Although the appellant has been substituted as the claimant by the AOJ in the present appeal, there is no documentation in the claims file indicating that she actually requested to be substituted as the appellant.  Specifically, it is unclear as to whether the appellant wishes to be substituted as the claimant in this case or whether she wishes to pursue benefits on an accrued basis.  Significantly, the distinction between the two types of adjudication (substituted claimant vs. accrued benefits) is significant in that the record in a substitution claim is not closed on the date of the Veteran's death, but rather remains open for submission and development of any pertinent additional evidence.  An accrued benefits claimant, on the other hand, must rely on the evidence that was present in the claims file at the time of the Veteran's death.  38 C.F.R. § 3.1000(a) (2015).  The appellant should therefore be given the opportunity to waive her status as the substituted claimant, were that to be her preference.  See Reliford v. McDonald, 27 Vet. App. 297 (2015).

Given that it is unclear from the record whether the appellant wishes to be substituted as the claimant in the present appeal, as opposed to pursuing benefits on an accrued basis, a remand is necessary to seek clarification from the appellant on this matter.  Moreover, if the appellant indicates that she wishes to be substituted as the claimant in this case, the AOJ should send a letter to her current address (after taking all necessary steps to verify this address) which is similar to the March 2016 letter that was previously returned as undeliverable.  Any such letter should correctly identify the issues on appeal as being entitlement to service connection for bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the appellant's current mailing address.  All efforts to confirm her current address should be documented in the claims file.

2.  Contact the appellant and ask that she clarify whether she wishes to be substituted as the claimant in the present appeal (in which case the record remains open for submission and development of any additional evidence) or whether she wishes to pursue benefits on an accrued basis (in which case the present appeal will be decided based upon the evidence in the claims file at the time of the Veteran's death).  All efforts to seek such clarification must be documented in the claims file.

3.  If the appellant indicates that she wishes to be substituted as the claimant in the present appeal, send a letter to her current address that is similar to the March 2016 letter which notifies her that she has been substituted as the claimant in the appeal for entitlement to service connection for bilateral hearing loss and tinnitus and which notifies her of her rights as a substituted claimant.

4.  After conducting any additional indicated development and if a benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, if necessary.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




